Citation Nr: 1132881	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to October 2005, and had one year and eleven months of prior service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Newark, New Jersey VARO in November 2006 (which in pertinent part denied service connection for a respiratory condition, hearing loss, a left elbow disability, and bilateral carpal tunnel syndrome) and August 2008 (which in pertinent part granted service connection for PTSD, rated 30 percent, effective Noivember 7, 2005).  An interim [July 2009] rating decision increased the rating for PTSD to 50 percent, also effective November 7, 2005.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

The Veteran had also perfected appeals in the matters of service connection for a cervical spine condition, tinnitus, headaches, and right ear hearing loss; an interim, November 2010, rating decision granted those claims.

The issues of service connection for a left elbow disability and for bilateral carpal tunnel syndrome are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of service connection for left ear hearing loss and for a respiratory disorder; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  It is reasonably shown that throughout, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is the PTSD shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran are met with respect to the matters of service connection for left ear hearing loss and for a respiratory disorder; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2010).

2.  A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ear Hearing Loss and a Respiratory Disorder

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. §  7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In September 2008, the Veteran filed a substantive appeal that perfected his appeal in the matters of service connection for left ear hearing loss and for a respiratory disorder.  In testimony before the undersigned in June 2011 (as reflected by the transcript associated with the claims file), the Veteran confirmed he is withdrawing his appeal in these matters and limiting his appeal to the matters addressed below.  

As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of service connection for left ear hearing loss and for a respiratory disorder.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the August 2008 rating decision on appeal granted service connection for PTSD and assigned a rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; while a November 2010 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

At the June 2011 Travel Board hearing before the undersigned, the Veteran was advised of what is still needed to substantiate his claims; his testimony reflects that he is indeed aware of what remains necessary.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA psychiatric examinations in July 2008 and October 2010, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as each included both a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes which outline the criteria specific for each disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasing severe levels of mental impairment.  See 38 C.F.R. §  4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

In a March 2008 statement, the Veteran reported that he experienced overwhelming anger, nightmares, and jumping when he heard noises or thunder.  He reported that his family suffered from the effects of his PTSD.

On July 2008 VA psychiatric evaluation, the Veteran reported that he lived with his wife of 25 years and their three sons.  He denied any history of suicide attempts or suicidal ideation.  He reported taking a medication for "stress" but could not recall the name.  He reported severe difficulty controlling his emotions and suffering from mood swings including feelings of anger, anxiety, sadness, and irritability.  He self-evaluated harshly and negatively and had a low sense of self-esteem.  He frequently thought about his traumatic stressor events and recalled strong feelings of helplessness and horror.  He avoided any thoughts, feelings, or conversations associated with the stressor events.  He reported intrusive thoughts, flashbacks, and recurring nightmares, as well as a negative sense of his future.  He reported exaggerated startle response, hypervigilance, difficulty falling and staying asleep, and difficulty concentrating.  He reported severe impulse control and anger management problems.  He was preoccupied with thoughts of death, dying, and decreasing physical health as he ages.  He reported very low frustration tolerance, becoming easily angered or distressed and having a short temper with people.  He preferred to self-isolate, was emotionally detached from others, and had little interest in social or recreational activities.  The examiner noted that the Veteran appeared to have very limited coping skills and was quite easily overwhelmed with daily life stressors; the Veteran was visibly tearful during the examination.

On mental status examination, the Veteran's attitude was initially hostile but became more cooperative and pleasant.  He was alert and oriented to person, place and time, with good eye contact.  His motor activity was unremarkable and his speech was normal in rate but loud at times.  His mood was dysthymic and anxious and his affect was tearful and expansive.  There was no evidence of perceptual impairments and he denied any history of audio or visual hallucinations.  His thought process was organized and intact and his thought content was appropriate.  He reported poor and interrupted sleep and fair appetite.  He denied any suicidal or homicidal ideation or plan.  His memory and concentration appeared intact, and his insight and judgment appeared fair; his impulse control appeared limited.

The examiner noted that the Veteran was minimally social with others and generally felt emotionally disconnected from other people.  He reported having no close friends, having alienated himself from former friends and acquaintances.  He did not talk much with his wife and had lost interest in maintaining relationships with his mother and sibling, noting that he did not "really care anymore" about interpersonal relationships and socializing.  He helped coach his son's baseball team at times, yet typically spent his recreational time watching television alone.

The July 2008 VA examiner diagnosed PTSD and assigned a GAF score of 50.  The examiner opined that the Veteran's symptoms did not appear to preclude him from full time employment, yet his occupational functioning would "likely be significantly compromised" by his symptoms.  The examiner opined that the Veteran displayed "moderate to severe" symptoms of PTSD which presented as "a significant barrier to occupational and social functioning".

Based upon the results of this examination, the RO assigned an initial disability evaluation of 30 percent for PTSD in its August 2008 rating decision. 

On September 2008 VA treatment, the Veteran's mood was very anxious and very depressed.  He reported that his marriage was very strained due to his excessive anxiety and irritability and self-isolation.  He avoided socializing, with the exception of doing things related to his family.  He appeared disconnected from other people and felt emotionally numb.  He did not have any close friends.  He was "seriously bothered" by intrusive and distressing memories and nightmares.  He reported feeling alienated and had trouble being close or affectionate with his wife.  He was very anxious, easily irritable, easily angered, and hypervigilant, and he had an exaggerated startle response.  The treating psychologist opined that the Veteran had moderate to severe symptoms of PTSD that caused him great difficulties in maintaining relationships.  A GAF score of 50 was assigned.

Based on these findings, a July 2009 rating decision increased the Veteran's initial rating for PTSD to 50 percent.

On September 2009 private treatment, the Veteran described his marriage as estranged with a lack of closeness or intimacy.  He reported that he enjoyed martial arts and working on cars and motorcycling with his sons.  He reported having one friend, with whom he served in Iraq.  On mental status examination, the Veteran was cooperative yet reluctant to speak about his combat experience.  He was oriented to person, place, and time.  His mood was angry.  His long term memory was precise and detail oriented and his short term memory was "okay".  His insight and judgment were adequate, and he was able to attend and maintain focus.  His impulse control was fair, and he reported struggling with anger issues.  He reported having trouble sleeping, with little help from medication.  He reported road rage and an inability to trust anyone.  He reported flashbacks, intrusive thoughts, hypervigilance of his surroundings, and an inability to handle crowds.  He self-isolated and reported that he had lost all interest in anything.  He was taking an antidepressant medication but could not recall the name.  He denied any suicidal ideation.  He reported hearing voices of his lost buddies.  The treating psychologist noted that the Veteran's marriage had severely deteriorated since his return from Iraq, and the Veteran reported that he and his wife were "only roommates now".  The private psychologist diagnosed chronic PTSD and assigned a GAF score of 50.

VA treatment records from June through October 2009 note that the Veteran was injured at work in late May when a bus fell on his hand.  The accident brought back distressing traumatic memories of his service in Iraq, and he felt more anxious, more irritable, and more easily angered, and he had increased difficulty sleeping.  In October 2009, the Veteran remained frightened to return to work and was mistrustful of his co-workers, as he felt they were unresponsive and unsympathetic after his hand injury; the treating VA psychologist recommended that the Veteran not be made to return to work at that time and should be kept out of work for at least three additional months.  His prognosis for returning to his job, even after three months to recover from his injuries, was poor.

In a November 2009 private treatment letter, the Veteran's treating psychologist Dr. W.F. opined that the May 2009 workplace accident which injured the Veteran's left hand had severely intensified his symptoms of PTSD and major depression and had created symptoms of panic disorder.  Dr. W.F. opined that the accident had complicated the Veteran's "readjustment from his combat tour and engendered additional obstacles" for his recovery.  Dr. W.K. opined that, based on the Veteran's increase in symptoms directly related to the accident,  it was necessary that he not return to work at the bus company until there could be some symptom amelioration providing him with the potential to resume his employment.

In an October 2010 private treatment summary, with a later-submitted waiver of RO consideration, Dr. W.F. noted that he had treated the Veteran since July 2009.  Dr. W.F. noted that the Veteran had not been able to return to his prior employment at the bus company since the May 2009 accident which injured his left hand.  The Veteran reported that his life had "spun out of control" since the accident, because he was no longer earning a second income and had experienced an amplification of his existing PTSD symptoms.  The symptoms included nightmares, flashbacks, intrusive thoughts, poor sleep, hypervigilance, and anxiety.  He had difficulty controlling his emotions which ranged from extreme anger to extreme sadness.  He reported occasional suicidal ideation but with no specific plan and no homicidal ideation.  He had become increasingly preoccupied with the VA compensation claims process, which had contributed to his difficulty focusing his attention on his activities of daily living.  He was having difficulties within his family setting and related to work, which added additional concern and stress.  Dr. W.F. opined that the Veteran was experiencing an intensification of his PTSD and major depression symptoms and had manifested symptoms of a generalized anxiety disorder as well.

On October 2010 VA psychiatric examination, the Veteran reported that he was seeing his psychologist on a weekly basis, which had helped him to cope with feelings of stress and rage.  He reported that his quality of life had "wavered dramatically" over the previous few years.  He reported rage reactions and discussed his extreme frustration with the VA claims process.  He expressed resigned acceptance that the quality of his marriage had declined, describing his relationship with his wife as "more like brother and sister".  He reported a high level of concern and commitment to his youngest son, who was still living at home.  The Veteran reported that he had been able to retain his full time employment as a mechanic with the township.

On mental status examination, the Veteran's emotional state was anxious and apprehensive.  He was fully cooperative with the examiner.  No impairment of thought process or communication was noted or reported.  No delusions or hallucinations were reported or observed.  The Veteran had good eye contact.  He was fearful that having to come in for the examination would "ruin" the rest of his day.  He denied any suicidal or homicidal ideation; he noted that accusations that he threatened to harm VA employees for delaying the review of his claim were untrue.  The examiner opined that the Veteran was able to maintain minimal personal hygiene and other activities of daily living.  He was oriented in all spheres.  There was no memory impairment or loss noted or reported.  The Veteran reported recurring thoughts of anger and frustration regarding the length of time it was taking to process his compensation claim; he was "very volatile" in expressing his anger.  He reported a very low baseline for frustration.  His speech ranged from slow and deliberate to rapid and excitable.  No panic attacks were noted, though he reported one incident when a loud noise caused him to duck for cover.  He reported frequent depression about the downward spiral of his life and his ability to change the pattern.  He had limited insight into what he could do to improve the quality of his life; he had accepted that the quality of his family life was "beyond repair".  He reported being accepting of the changes, yet the examiner noted that his affect and mood suggested that he was hopeful that things could improve without any efforts on his part to accomplish it.  The examiner noted that the Veteran was impulsive and prone to exaggerated and intense anger reactions, quickly and often.  He reported poor sleep of four to five hours per night.
The VA examiner opined that the Veteran continued to experience multiple PTSD symptoms including impaired social and familial relations.  The diagnosis was chronic PTSD of moderate severity, and a GAF score of 58 was assigned.  The examiner opined that the Veteran was in "dire need" of anger management treatment yet noted that the Veteran was able to retain his full time employment despite his volatile and fragile condition.  The examiner opined that there was reduced reliability and productivity due to PTSD symptoms.

During the June 2011 Travel Board hearing, the Veteran testified that he has no friends, often does not talk to his family when he is with them, and cannot get along with co-workers.  He testified that he takes a lot of time off from work due to his PTSD.  His wife testified that he "doesn't have a relationship" with his children and does not participate at all in their activities.

The Board finds that the Veteran, his treating VA and private mental health personnel, and VA examiners have reported symptoms associated with PTSD that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms have included infrequent suicidal ideation (though without a plan); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (as noted in the treatment records); impaired impulse control such as unprovoked irritability with periods of violence (such anger management difficulties noted throughout the record); difficulty in adapting to stressful circumstances including work or a worklike setting (as noted by his several months long exacerbation of symptoms due to the workplace hand injury in May 2009); and inability to establish and maintain effective relationships (including having no friends and a severely deteriorated relationship with his wife), throughout the appeal period.  

The Board finds no reason to question the credibility of the Veteran's accounts, particularly as they are entirely consistent with reports from his treating psychologist and VA examiners.  As the symptoms described meet the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.
The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such PTSD symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  Consequently, the Board finds that criteria for a 100 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 50 to 58 reflect no more than moderate to borderline serious disability, not warranting a rating in excess of 70 percent.  In point of fact, the Veteran reported some symptoms consistent with a GAF score below 50, including infrequent suicidal ideation and several reports of having no friends.  However, neither GAF scores 40 or below, nor symptoms of a gravity consistent with such scores have been reported.

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that the Veteran has been employed full time as a mechanic for his township throughout the appeal period.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

The appeal in the matters of service connection for left ear hearing loss and for a respiratory disorder is dismissed.

A 70 percent rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims of service connection for a left elbow disability and bilateral carpal tunnel.  See 38 C.F.R. § 3.159 (2010).

At the June 2011 Travel Board hearing, the Veteran testified that he sustained a left elbow injury on federalized National Guard active duty service.  He testified that he was deployed to active duty on September 11, 2001 for security purposes, and that his left elbow disabilitybecame  manifest shortly thereafter.  The Veteran testified that he had received private treatment for his left elbow disability.  A review of the claims file reveals several notations that, in November 2001, the Veteran sought treatment for his left elbow at Kimball Medical Center before seeking emergency VA treatment the following day.  The claims file includes some records from Kimball Medical Center that were submitted by the Veteran; however, there is no evidence that the RO procured a VA 21-4142 authorization release form from the Veteran to secure the complete treatment records from Kimball Medical Center.  Any such records are pertinent (and perhaps critical) evidence in the matter of service connection for a left elbow disability.  Accordingly, further development for such records is necessary.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and release) requested in connection with a claim for VA compensation benefits is not received within a year of the request the claim is to be considered abandoned.

Regarding carpal tunnel syndrome, the Veteran testified in the Travel Board hearing that he first experienced symptoms while working as a technician during active duty service.  He testified that he recently sought treatment for this disability.  He also testified that [in May 2009] a bus fell on his hand while he was working as a mechanic for the bus company, causing serious injuries to the left hand.  A review of the claims file found that he sought treatment for left hand injuries that required surgical repair.  The most recent VA treatment records in evidence are from October 2009, and there are no records in evidence pertaining to treatment for left hand injuries in May 2009 or thereafter.  Any outstanding VA treatment records are constructively of record, are pertinent and perhaps critical evidence in the matter of service connection for bilateral carpal tunnel syndrome (in order to have a complete picture of his bilateral hand disability), and should be obtained.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of the complete updated (since May 2009) clinical records of any VA treatment the Veteran has received for his left elbow or either hand/wrist from the East Orange VAMC.

2.  The RO should ask the Veteran to identify all medical providers from whom he has received treatment for the left elbow and either (or both) hands/wrists, and in particular any (and all) records pertaining to any left hand surgery. He should also submit authorizations for VA to secure the complete records from all private providers identified .  [If he does not respond to the RO's requests for the identifying information and releases, the claim must be further processed under 38 C.F.R. § 3.158(a).]  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of all private treatment the Veteran identifies.  

3.  The RO should arrange for any further development suggested by the records received pursuant to the instructions above, and then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


